Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 04, 2019

The Court of Appeals hereby passes the following order:

A19A2482. HERBERT v. WALKER.

      This case was docketed by this court on July 17, 2019, and Appellant's brief
and enumerations of error were due August 26, 2019. As of the date of this order,
Appellant still has not filed a brief and enumeration of errors. Accordingly, this
appeal is hereby DISMISSED as abandoned pursuant to Court of Appeals Rules 13
and 23.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/04/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.